           Case 1:18-cv-09636-LGS Document 22-2 Filed 12/11/18 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF NEW YORK

                                                       Civil Action No. 1:18-cv-9636-LGS
 KAIROS SOCIETY PBC, INC.,

                                 Plaintiff,            ORDER FOR ADMISSION PRO HAC
                                                       VICE
           v.

 KAIROS VENTURE INVESTMENTS, LLC,

                                 Defendant.

          The motion of Justin Thiele (“Applicant”) for admission to practice pro hac vice in the

above-captioned action is granted.

          Applicant has declared that he is a member in good standing of the Bar of the State of

California, and that his contact information is as follows:

          Justin Thiele

          GLASER WEIL FINK HOWARD AVCHEN & SHAPIRO LLP

          10250 Constellation Blvd., 19th Flr.

          Los Angeles, California 90067

          Phone: 310-553-3000

          jthiele@glaserweil.com

          Applicant having requested admission pro hac vice to appear for all purposes as counsel

of record for Defendant Kairos Venture Investments, LLC (“Defendant”) in the above-captioned

action;

          IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appealing before this Court are subject to the Local Rules of the United States
         Case 1:18-cv-09636-LGS Document 22-2 Filed 12/11/18 Page 2 of 2




Courts for the Southern and Eastern Districts of New York, including the rules governing

discipline of attorneys.



 Dated: _____________, 2018                      _____________________________

                                                 United States District Judge
